   Case 1:20-cr-00084-LO Document 23 Filed 08/18/20 Page 1 of 7 PageID# 133



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division

 UNITED STATES OF AMERICA                          )
                                                   )
               v.                                  )    Case No. 1:20-CR-84
                                                   )
 GARRISON KENNETH COURTNEY,                        )    Judge Liam O’Grady
   also known as                                   )
        “Garrison Kenneth Pierson Courtney,”       )
        “Glenn Nelson,”                            )
        “Glenn Nielson,”                           )
        “Gary Pierson,”                            )
        “Garrison Pierson,”                        )
                                                   )
               Defendant.                          )

            GOVERNMENT’S REPLY IN SUPPORT OF MOTION TO
        REVOKE BOND OF DEFENDANT GARRISON KENNETH COURTNEY

       The United States of America, by and through undersigned counsel, hereby respectfully

submits this reply in support of its motion to revoke the bond of defendant GARRISON

KENNETH COURTNEY. See Dkt. No. 18. In further support of its motion to revoke, the

government states as follows:

       1.     In the government’s motion to revoke the defendant’s bond, the government

summarized evidence showing that, beginning no later than 2019, the defendant had been

attempting to defraud Company N through a scheme that was a continuation of or variation upon

the fraudulent scheme to which he pleaded guilty in this case. Id. As summarized in the

government’s motion, the defendant fraudulently sought to convince officials from Company N

that he was a “burned Agency asset” involved in a classified government program that might

yield a lucrative, sole-source contract awarded by an agency within the Intelligence Community

to Company N. Id. The government’s motion further summarized the evidence that after the



                                               1
   Case 1:20-cr-00084-LO Document 23 Filed 08/18/20 Page 2 of 7 PageID# 134



defendant pleaded guilty in this case, and officials from Company N demanded assurances from

a government official that the supposed program was real, the defendant posed falsely as a “duty

officer” named “Devon Azzamoria” from the Office of the Director of National Intelligence

(“ODNI”). In this fraudulent role, as outlined in the government’s motion, the defendant used a

burner telephone number to contact an attorney at Company N to emphasize that an executive

from Company N was forbidden from speaking about the supposedly classified program, and

that the government would soon validate this supposed classified program; just wait a little bit

longer.

          2.   In response, the defendant has suggested that there might be some ambiguity in

the evidence tying the fake ODNI telephone number to him, and asserts that he had no motive to

engage in the conduct summarized in the government’s motion. See Dkt. No. 20. Neither of

these responses is convincing.

          3.   The evidence showing that the defendant falsely posed as “Devon Azzamoria” is

overwhelming. First, the internet protocol (“IP”) records associated with the fake ODNI

telephone number point unambiguously to COURTNEY. Records from Talktone, Inc., attached

hereto as GX 1, show that the fake ODNI telephone number was accessed from two IP addresses

(and only two IP addresses) during the entire time that this account was active: 47.198.10.58 and

174.228.143.60. GX 1. Records from internet service provider Frontier Communications

confirm that IP address 47.198.10.58 was assigned to the defendant’s residence in Florida during

the entire month of June 2020. GX 3. And if that were not obvious enough, records from the

Pretrial Services Office’s electronic monitoring of the defendant confirm that he was at home

when the fake ODNI number was accessed from the IP address assigned to his residence.




                                                 2
   Case 1:20-cr-00084-LO Document 23 Filed 08/18/20 Page 3 of 7 PageID# 135



       4.      The other IP address associated with the fake ODNI telephone number—

174.228.143.60—is a dynamic IP address maintained by Verizon that has been assigned to

scores of mobile users in and around the time period in question. It may therefore prove

impossible to trace that particular IP address back to a specific street address at a given time.

Nevertheless, records from the Pretrial Services Office show that COURTNEY was outside of

his residence in and around the times that the fake ODNI telephone number was accessed from

174.228.143.60, which is entirely consistent with the defendant accessing the fake telephone

number from a mobile device while away from his home internet connection. Moreover, records

from Apple show that the defendant used 174.228.143.60 to access his iTunes account on the

same date that he was accessing the fake ODNI telephone number with this very same IP

address. See GX 5 at cell R236. These records leave no room for doubt about who was using

the fake ODNI telephone number and posing falsely as “Devon Azzamoria.”

       5.      Second, even if the IP records did not make it painfully obvious, the phone and

text logs themselves confirm that COURTNEY is behind the continuing fraud. The Talkatone

records show that the fake ODNI telephone number was used to contact three people: (1) the

attorney in Company N’s in-house legal department, the same company where COURTNEY

previously worked; (2) an official at GSA, the agency that COURTNEY had represented falsely

to be involved in his non-existent classified program; and (3) Individual D, a contractor who

previously worked with the defendant at NITAAC during the fraudulent scheme described in the

statement of facts, and who later purported to “read in” Company N’s senior executive to a

classified program involving COURTNEY that does not in fact exist. The defendant is the only




                                                  3
    Case 1:20-cr-00084-LO Document 23 Filed 08/18/20 Page 4 of 7 PageID# 136



person who plausibly could have an incentive to attempt to deceive all of these individuals at the

same time. 1

        6.      Third, the context leaves no doubt that the defendant is behind the fraudulent

“Devon Azzamoria” calls and texts. These calls and text messages came immediately in

response to a senior executive from Company N demanding proof from a government official

that the fake program invented by COURTNEY was real. The senior executive from

Company N made this demand directly to a GSA official and Individual D, both of whom had

interacted with COURTNEY, and had been held out as being somehow involved in the

defendant’s bogus classified program. It is obvious, therefore, that the defendant had an

immediate and pressing need to invent a fake government persona to try to back up his story.

And he did so in a way that fits neatly within his unique modus operandi: using the fake name of

a non-existent government official supposedly affiliated with the Intelligence Community, and

then using fake claims of classification and a bogus non-disclosure agreement to attempt to

silence potential victims and witnesses.



1
 Since filing its motion to revoke, the government has learned additional information from a GSA official
about the nature of the defendant’s fraudulent interactions with GSA. More specifically, Talktone records
show that COURTNEY used the fake ODNI phone number to send a text message to the GSA official on
June 20, 2020. The GSA official retained a copy of that text message, which reads:

        Good morning [GSA official]. This is Devon, a watch officer, from Mr. Bradley
        Booker’s, ODNI, office. We had a request come in yesterday that we need to confirm in
        regards to a meeting you attended . . . yesterday and just need to confirm a few details.

        I apologize for reaching out over the weekend, but we were advised to adjudicate this
        immediately.

GX 7. The government notes that in drafting this fraudulent text message, the defendant misspelled the
name of Bradley Brooker, who is the Principal Deputy General Counsel for the ODNI, and whose name
and identity are freely available on the ODNI’s public website. See https://www.dni.gov/index.php/who-
we-are/leadership/196-biographies/565-principal-deputy-general-counsel. The government has confirmed
directly with Mr. Brooker that no one named “Devon Azzamoria” is associated with the ODNI watch
office, and that the fake VOIP phone number is not associated with the ODNI.


                                                    4
   Case 1:20-cr-00084-LO Document 23 Filed 08/18/20 Page 5 of 7 PageID# 137



       7.      The defendant has also argued that he had no clear motive to engage in this

conduct. But that argument also misses the mark. The first and most obvious motive the

defendant had was to attempt to silence yet another potential victim and to prevent that victim

from coming forward in this case. Executives from Company N had witnessed the defendant’s

fraudulent conduct and could therefore come forward as the parties prepared for sentencing in

this case. If the defendant succeeded in convincing those executives that his program was real or

that his conduct was classified, then he might have prevented those individuals from notifying

the government or this Court about his fraudulent conduct.

       8.      In addition, evidence recently gathered by the government suggests strongly that

until just before the government filed its motion to revoke, the defendant was still attempting to

defraud Individual D. On August 11, 2020, Individual D reached out to the Pretrial Services

Department to advise that he/she was about to hire the defendant to provide “marketing, website,

social media and branding” for Individual D’s company, which provides support to GSA. If the

defendant could succeed in convincing Individual D that the bogus classified program was real,

that would create the appearance of numerous opportunities to issue contracts through GSA, a

steady stream of business for Individual D’s company, and in turn sufficient revenue for

Individual D to hire COURTNEY. In short, the defendant’s efforts to falsely pose as “Devon

Azzamoria” and to keep the illusion of a classified program alive appear geared towards

benefitting himself financially.

       9.      The government is encouraged that the defendant has now stated that he will not

contest the motion to revoke his bond. Dkt. No. 22. But the government wishes to make clear

that the defendant made this decision in the face of overwhelming evidence that left him no

reasonable alternative.




                                                 5
   Case 1:20-cr-00084-LO Document 23 Filed 08/18/20 Page 6 of 7 PageID# 138



       WHEREFORE, the government respectfully requests that this Court revoke the

defendant’s bond and order him remanded to the custody of the United States Marshal.

       Respectfully Submitted,

       G. Zachary Terwilliger                      Corey R. Amundson
       United States Attorney                      Chief
                                                   Public Integrity Section

 By:          /s/                            By:           /s/
       Matthew Burke                               Todd Gee
       Heidi Boutros Gesch                         Deputy Chief
       Raj Parekh                                  Public Integrity Section
       Assistant United States Attorneys           Special Assistant United States Attorney
       United States Attorney’s Office             Eastern District of Virginia
       2100 Jamieson Ave
       Alexandria, VA
       Phone: 703-299-3700
       Fax: 703-299-3981




                                              6
   Case 1:20-cr-00084-LO Document 23 Filed 08/18/20 Page 7 of 7 PageID# 139



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of August, 2020, I electronically filed the foregoing

document with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing (NEF) to all counsel of record.

       A copy also will be sent via email to:

                       Vakida Wilson
                       United States Probation Officer
                       Vakida_Wilson@vaep.uscourts.gov



                                                        /s/
                                                Matthew Burke
                                                Assistant United States Attorney




                                                   7
